Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered.
Status of the Claims
Claims 1-22 are pending in a Response of 05/18/2022. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2022 was filed before the mailing date of the instant action on the merits. The submission thereof is in compliance with the provisions of 37 CFR 1.97. It is noted that the foreign references have only been considered to the extent that an English language abstract, translation or statement of relevance has been provided to the examiner.  Accordingly, the information disclosure statement has been considered by the examiner, and signed and initialed copy thereof is enclosed herewith. 


Withdrawn objection/ rejections:
Applicant's amendments and arguments filed 05/18/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below are herein withdrawn. 
The following rejection and/or objection are either reiterated or newly applied.  They constitute the complete set of rejection and/or objection presently being applied to the instant application.

Claim Rejections - 35 USC §103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
As indicated above, the present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1-22 are rejected under 35 USC 103 as being obvious over Varanasi et al. (US2017/0135340A1, IDS of 12/03/2021) in view of Schlenoff (WO2011/022524A1, IDS of 12/03/2021). 
Specifically, claims 1 and 3-20 are obvious over Varanasi in view of Schlenoff; and
Claims 2 and 21-22 are obvious over Varanasi.   



Applicant claims including the below claims 1, 2 and 20 filed 05/18/2022:

    PNG
    media_image1.png
    293
    851
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    270
    862
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    228
    798
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    172
    1259
    media_image4.png
    Greyscale
 


For examination purpose 
Each of claims 1 and 2 recite “the product is formed by removing a first polyelectrolyte and a second polyelectrolyte from a mixture carrier fluid, the mixture carrier fluid is formed from a first carrier fluid comprising a first polyelectrolyte and a second carrier fluid comprising a second polyelectrolyte”, all of which are product by process limitations. However, those limiations are not seen as structurally limiting the instant article because the “patentability of a product does not depend on its method of production.”  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  See also MPEP 2113 reads “Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.”  Further, as a practical matter, the Patent Office is not equipped to manufacture products by the myriad of processes put before it and then obtain prior art products and make physical comparisons therewith.” In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972). In the instant case, the examiner sees those limitations as “reaction product of the first polyelectrolyte and second polyelectrolytes with a mixture carrier fluid having a first carrier fluid and a second carrier fluid”. 

Determination of the scope and content of the prior art
(MPEP 2141.01)
Varnashi teaches systems and methods for surface retention of fluids (title); the systems and method are useful in various application including agriculture, and the methods result in the formation of reaction products on a plant surface (abstract) wherein the surface has a certain roughness at the micro or nanoscale ([0135]) which may overlap the instant range of 20nm to 10 microns (instant claim 13); the method comprising spraying a first composition comprising a first polyelectrolyte  and a carrier fluid, and a second composition comprising a second polyelectrolyte and a carrier fluid on a substrate such that a layer comprising the first polyelectrolyte and the second polyelectrolyte is deposited on a surface of the substrate with simultaneously or sequentially without retaining fluid on the surface (Fig. 1C, [0064], [0073], claims 1-2, 4, and 53-54 of prior art) wherein Fig. 1C of Varnashi has no fluid on the surface but reaction product of first/second electrolytes, and [0064] of Varnashi teaches a fluid (e.g., carrier fluid) may be retained on the surface after deposition and/or formation of the reaction product that otherwise would not have been retained on the surface prior to deposition and/or formation of the reaction product, and [0073] teaches deposition may occur by any means such as evaporation of a carrier fluid ([0073]); and the reaction product may form due to an interaction between the first composition and the second composition, or between the first species (e.g., first polyelectrolyte) and the second species (e.g., second polyelectrolyte), and in some embodiments, the reaction product may form due to a precipitation reaction of the first and second species from one or more carrier fluids ([0081]) which reads on the mixture of carrier fluids; and the carrier fluid can comprises salt ([0115]) and the system is provided in the form of article and/or kit ([0228]) (instant claims 1, 2 and 20 (in part)). Varnashi teaches individual polyelectrolytes, e.g., LPEI, PAA both has same pH range of 4.3-4.7 at same 2.5, 5, 10, 20, 50mM (e.g., Table 2) and thus the combined mixture of LPEI/PAA would be within the 4.3-4.7 that is also within the instant pH range of 4 to 8 or 4 to 6 devoid of evidence to the contrary (instant claims 2 and 21 - pH). Varnashi discloses one or more of the first composition and the second composition contain an active agent such as flavorings, fire retardant species, pesticides, herbicides, fertilizer, cosmetics, paints, pigments, fire-retardant, pharmaceutically active ingredients, etc., ([0121]) and a carrier fluid comprises active agent ([0066]). Therefore, Varnashi would suggest the first/second composition comprising a reaction product of the first/second composition in a mixture of carrier fluid comprising an active agent (instant claim 22). 
Further, Varnashi teaches the first/second electrolytes may have zeta potentials of opposite sign and the zeta potential of the first species may be either positive or negative, and may have any absolute value. In some embodiments, the absolute value of the zeta potential of the first species is greater than or equal to 0 mV, greater than or equal to 5 mV, 10mV, 15mV, 20mV …  ([0116]) which overlaps the instant ranges of greater than or equal to 5mV or 20mV (instant claims 5-6); the concentration of first electrolytes is less than or equal to 20M ([0119]) which overlaps the instant range of 1-30mM or 5-20mM (instant claims 7-8) and the concentration of second electrolytes is greater than or equal to 0.001mM and less than or equal to 20M which overlaps the instant range of 1-30mM  (instant claim 9); where the surface includes plant surface (abstract) (instant claim 12); the composition may comprise a suitable carrier fluid such as water ([0115])(instant claims 14-15) and a pesticide ([0074]) which also reads on agricultural chemical (instant claims 10, 11 and 16); in certain embodiment, the entirely of the surface is exposed to both the first composition and the second composition, in some embodiments, a first portion of the surface is exposed to the first composition and a second portion of the surface is exposed to the second composition in other embodiment, the first portion and the second portion may at least partially overlap ([0072]) (instant claim 19). Further, the systems and methods may allow for the deposition of reaction products (e.g., polyelectrolyte precipitates) that increase the ability of the surface to retain a fluid (e.g., water), and for example, in some cases, two or more compositions (e.g., two or more types of polyelectrolytes) may be deposited on a hydrophobic surface (e.g., a superhydrophobic surface) such that a reaction product of the two or more compositions form on the surface, and in some cases, the reaction product modifies the hydrophobicity of the surface such that, upon deposition of the two or more compositions and/or formation of the reaction product, the surface becomes hydrophilic, and in some embodiments, a fluid (e.g., a carrier fluid) may be retained on the surface after deposition and/or formation of the reaction product that otherwise would not have been retained on the surface prior to deposition and/or formation of the reaction product ([0064]); and such systems and methods may be useful in various applications including, for example, pesticide retention (e.g., on plant leaves), frost protection for plants, treatment and/or prevention of forest fires, and anti-icing sprays ([0065]).
However, Varanasi does not expressly teach Mw of salt of instant claims 1, 3 and 20, and concentration of salt of instant claims 1, 4 and 20. The deficiencies are cured by Schlenoff. 
Schlenoff teaches polyelectrolyte complex where different salt concentrations are used, and for in vivo medical implant, it is not advantageous to use salt concentrations significantly higher than 0.15M because the osmotic pressure can shock surrounding tissue ([0118] and [0166]), e.g., 0.1 M NaCl ([0115]), about 0.15 M  ([0116]), about 0.15 to about 0.3M  KCl ([0165]) which overlaps the instant range of less than 0.2M and NaCl has a Mw of 58.44g/mol which overlaps the instant range of less than or equal to 200g/mol or 1kg/mol (instant claims 1, 3, 4 and 20). Increasing salt concentration renders the polyelectrolyte complex flowable without resorting to a change in temperature or other conditions and that is, the dynamic mechanical properties of an article comprising the polyelectrolyte complex may be initially controlled by controlling the salt concentration … ([0036]); and a variety of salts comprising monovalent or polyvalent cations and/or monovalent or polyvalent anions can be used, preferably NaCl ([0117]). 

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
1. The difference between the instant application and Varnashi is that Varnashi does not expressly teach the carrier fluid contains certain amount and Mw of salt of instant claims 1, 3, 4 and 20. The deficiencies are cured by Schlenoff. 
2. The difference between the instant application and Varnashi in view of Schlenoff is that Varnashi in view of Schlenoff does not expressly teach the viscosity of instant claims 2 and 18; turbidity of instant claims 2 and 17; and roughness of instant claim 13 as well as the exact ranges of instant claims 5-9. 

Level of Ordinary Skill in the Art
(MPEP 2141.03)
The “hypothetical ‘person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988). The examiner must ascertain what would have been obvious to one of ordinary skill in the art at the time the invention was made, and not to the inventor, a judge, a layman, those skilled in remote arts, or to geniuses in the art at hand. Environmental Designs, Ltd. v. Union Oil Co., 713 F.2d 693, 218 USPQ 865 (Fed. Cir. 1983), cert. denied, 464 U.S. 1043 (1984). 
The level of ordinary skill will often predetermine whether an implicit suggestion exists to modify the prior art. Persons of varying degrees of skill not only possess varying bases of knowledge, they also possess varying levels of imagination and ingenuity in the relevant field, particularly with respect to problem-solving abilities. If the level of skill is low, for example that of a mere technician, then it may be rational to assume that such an artisan would not think to combine references absent explicit direction in a prior art reference. If, however, the level of skill is that of a cosmetic research scientist, as is the case here, then one can assume comfortably that such an educated artisan will draw conventional ideas from cosmetics, pharmacy, physiology and chemistry— without being told to do so.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
1. It would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to further define salt of Varnashi with its concentration and Mw as taught by Schlenoff. 
One of the skilled in the art would have been motivated to do so because, as taught by Schlenoff, certain amount of salt concentration renders the polyelectrolyte complex flowable without resorting to a change in temperature or other conditions, and that is, the dynamic mechanical properties of an article comprising the polyelectrolyte complex can be obtained by controlling the salt concentration. 
Further, as noted above, the molecular weight and concentration of salts overlap or are within the instant ranges. Thus, it would have been prima facie obvious to one of the skilled in the art before the effective filing date of the claimed invention to adjust or optimize the prior art ranges with the claimed ranges without undue experimentation because the prior ranges as noted above are inside or overlap the claimed ranges, in the absence of criticality evidence. MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

2. Regarding turbidity and viscosity properties as instantly claimed, it would have been implicit because the applied art teaches the same ingredients including polyelectrolytes in a mixture of carrier containing salt with their overlapping amounts and thus, those properties of turbidity would be implicit, in the absence of evidence to the contrary. See relevant case law stating that products of identical chemical compositions cannot have mutually exclusive properties. Ans. 7. This is a well settled principle in patent law. See also In re Papesch, 315 F.2d 381,391 (CCPA 1963) ("From the standpoint of patent law, a compound and all of its properties are inseparable; they are one and the same thing."). Where patentability rests upon a property of the claimed material not disclosed within the art, the USPTO has no reasonable method of determining whether there is, in fact, a patentable difference between the prior art materials and the claimed material. In re Best, 562 F.2d 1252, 1255 (CCPA 1977). Therefore, where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the USPTO can require an applicant to prove that the prior art products do not necessarily possess the characteristics of his claimed product. Id. 
Regarding roughness of instant claim 13, Varanasi teaches the surface has some heterogeneities and roughness at the micro or nanoscale ([0135]) and but does not expressly teach a specific range of 20nm to 10microns. However, the prior art nano or microscale range would be optimized or adjusted to achieve the instant range, in the absence of criticality evidence.   
Regarding the ranges of instant claims 5-9, those ranges overlaps the instant range as noted above, and thus obvious in the absence of criticality evidence. See MPEP 2144.05 states that [I]n the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 

This rejection is based on the well-established proposition of patent law that no invention resides in combining old ingredients of known properties where the results obtained thereby are no more than the additive effect of the ingredients, In re Sussman, 1943 C.D. 518.  From MPEP 2143 A: “…all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art. KSR, 550 U.S. at ___, 82 USPQ2d at 1395; Sakraida v. AG Pro, Inc., 425 U.S. 273, 282, 189 USPQ 449, 453 (1976); Anderson ’s-Black Rock, Inc. v. Pavement Salvage Co., 396 U.S. 57, 62-63, 163 USPQ 673, 675 (1969); Great Atlantic  & P. Tea Co. v. Supermarket Equipment Corp., 340 U.S. 147, 152, 87 USPQ 303, 306 (1950).”

In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments have been fully considered, but are not persuasive. 
Applicant argues that Varanasi fails to teach a mixture of carrier fluid formed from a first carrier fluid comprising a first polyelectrolyte and a second carrier fluid comprising a second polyelectrolyte because in Varanasi after formation of the reaction product, a third compositoin (e.g., comprising a third species such as active agent) may be deposited on the surface (see [0066] and [0074] of Varanasi). 
The Examiner responds that e.g., combination of claim 4 and claim 53 or 54 of Varnashi teaches the first composition comprising a first species (e.g., first electrolytes) with a first charge and a carrier fluid and the second composition comprising a second species (e.g., second electrolytes) with a second charge opposite to the first charge and a carrier fluid, and thus Varnashi would result in a reaction product of the first/second compositions in a mixture of carrier fluid; and [0121] discloses one or more of the first composition and the second composition contain active agent such as flavorings, fire retardant species, fertilizer, cosmetics, paints, pigments, fire-retardant, pharmaceutically active ingredients, etc., and [0066] discloses a carrier fluid comprises an active agent. Therefore,  Varnashi would suggest the first/second composition comprising a reaction product of the first/second composition in a mixture of carrier fluid comprising an active agent. 
Accordingly, applicant’s arguments are not persuasive. 

Conclusion
All examined claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S CHANG whose telephone number is (571)270-1392. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yong (Brian-Yong) S Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYUNG S CHANG/Primary Examiner, Art Unit 1613